Title: To Benjamin Franklin from William Jones, 5 March 1782
From: Jones, William
To: Franklin, Benjamin


My dear and venerable friend,
5 March 1782. London.
I had the pleasure yesterday of receiving your message contained in your letter to an amiable young lady. The translation, which you mention, I will do my best to procure, and will send it by the first opportunity. By the word repeat, which you use, I fear you had honoured me with a letter, which I have not received: this I should think a heavy loss, as every line of yours is valuable. My friend of Virginia must very soon set out for his State, of which he will be an excellent citizen. Should I accompany him, I shall again have the happiness of enjoying your conversation at Passy. I have no wish to grow old in England; for, believe me, I would rather be a peasant with freedom than a prince in an enslaved country. You will have heard, before you receive this, that on the morning of the 28th. Febr. there was a majority of nineteen in the house of commons for a cessation of hostilities against the Americans; and an address was presented on the first of this month conformably to that vote: the king’s answer was in substance “I do not want your advice, and will do as I please:” the precise words were reported yesterday, when the opposition, affecting to consider the answer as a full compliance, moved and carried without a division, first, an address of thanks for such compliance, and, next, a resolution that, “whoever should advise the king to continue offensive war against the Americans, or attempt their reduction by force, would be highly criminal and an enemy to his country.” There is, I find, a translation of Anacreon in verse, under the name of Addison: it is rather scarce, but, if procurable, shall be sent to you.
 
Endorsed: This is from Mr now Sir William Jones
Addressed: A Son Excellence / Monsieur / Monsieur Franklin / Ministre Plenipotentiaire / des Etats Unis de / l’Amerique / à Passy / prés de Paris.
